Exhibit 10.54

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Second Amended and Restated Chief Executive Officer
Employment Agreement (“First Amendment”) is entered into effective April 19,
2010, by and between Callaway Golf Company, a Delaware corporation (the
“Company”) and George Fellows (“Employee”).

A. The Company and Employee are parties to that certain Second Amended and
Restated Chief Executive Officer Employment Agreement entered into as of
December 3, 2009 (the “Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Compensation. Section 4(a) of the Agreement is amended to read:

“Base Salary. Effective March 1, 2010, the Company agrees to pay Employee a base
salary at the rate of $975,000.00 per year (prorated for any partial years of
employment), payable in equal installments on regularly scheduled Company pay
dates as they may be adjusted from time to time.”

2. Expenses and Benefits. Section 4(c) of the Agreement is amended to add a new
sub-section (iii), as follows:

“(iii) In the event of Employee’s death, all outstanding unvested service-based
full value long-term incentive awards (e.g., restricted stock units and phantom
stock units) held by Employee shall immediately vest.”

3. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below, to be effective as of the date first set forth above.

 

EMPLOYEE     COMPANY    

Callaway Golf Company,

a Delaware corporation

/s/ George Fellows

    By:  

/s/ John C. Cushman, III

George Fellows       John C. Cushman, III, Chair      

Compensation and Management

Succession Committee

Dated: April 19, 2010       Dated: April 19, 2010